IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-82,482-01


                    EX PARTE RICHARD SEPEDA SOSA, III, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. B-13-1065-SB IN THE 119th DISTRICT COURT
                           FROM TOM GREEN COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of evading arrest

with a vehicle and sentenced to twenty-five years’ imprisonment. He did not appeal his conviction.

        Applicant alleges his sentence in this case is illegal. Specifically, he alleges the punishment

range in this case was improperly enhanced under TEX . PENAL CODE § 12.42 (d), through the

improper use of a prior state jail felony conviction for possession of a controlled substance.

        The trial court has determined, based upon the record, that Applicant’s punishment range in
                                                                                                  2

this case was improperly enhanced and the sentence is illegal. Applicant is entitled to relief.

Samaripas v. State, 454 S.W.3d 1 (Tex. Crim. App. 2014).

       Relief is granted. The sentence in Cause No. B-13-1065-SB in the 119th District Court of

Tom Green County is set aside, and Applicant is remanded to the custody of the Sheriff of Tom

Green County, so that a new punishment hearing may be conducted by the trial court. The trial court

shall issue any necessary bench warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.

Delivered: September 16, 2015
Do not publish